Citation Nr: 0832385	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for asbestosis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  In the September 2005 
rating decision, the RO granted service connection for 
asbestosis and assigned a 60 percent evaluation effective 
December 30, 2004.  In the March 2006 decision, the RO denied 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Asbestosis

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  

The Board finds that an additional VA examination is 
necessary for adjudication of the veteran's claim for an 
increased evaluation for asbestosis.  

The veteran is currently in receipt of a 60 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6833 (asbestosis).  Under Diagnostic Code 6833, the next 
higher rating of 100 percent requires demonstrated evidence 
of a FVC of less than 50 percent of predicted value, or; DLCO 
(SB) of less than 40 percent of predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiac or respiratory limitation, or; cor pulmonale 
(right heart failure) or pulmonary hypertension, or; requires 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2007).

A VA pulmonary function test was completed in September 2005; 
however, the report does not include a DLCO level by the 
Single Breath Method (SB) percent predicted.  The examination 
also failed to discuss whether the veteran's asbestosis is 
manifested by cor pulmonale, pulmonary hypertension, a 
requirement of outpatient oxygen therapy, or the maximum 
exercise capacity as measured by oxygen consumption with 
cardiac or respiratory limitation.  Therefore, the Board 
finds that a new VA pulmonary examination is necessary to 
address the applicable rating criteria under Diagnostic Code 
6833.  Because the veteran also has a diagnosis of 
nonservice-connected chronic obstructive pulmonary disease 
(COPD), the examiner should determine whether, and to what 
extent, there is any pulmonary comorbidity due to COPD 
influencing any test results.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

In a December 2006 statement of the case, the RO noted 
findings from VA pulmonary function testing completed in 
April 2006.  A review of the claims file confirms that 
pulmonary function testing was completed in April 2006; 
however, findings and images associated with the procedure 
have not been associated with the claims file.  In a March 
2007 statement, the veteran indicated that he continued to 
receive all his treatment at the VA Medical Center in 
Lexington, Kentucky.  

The RO should obtain any outstanding VA medical records, to 
include the results of April 2006 pulmonary function testing 
and treatment reports to date, and should  associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")


2.  TDIU

Since a favorable decision on the issue of entitlement to an 
increased evaluation for asbestosis would have an impact as 
to the resolution of a TDIU, such issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Accordingly, the Board will defer appellate 
consideration of the veteran's claim of entitlement to a 
TDIU.  

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
treatment records from the VA Medical 
Center in Lexington, Kentucky, to include 
the results of April 2006 pulmonary 
function testing and treatment reports to 
date, and should associate them with the 
claims file.  If the search for such 
records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current nature and severity of his 
asbestosis.  The claims folder should be 
made available to the examiner for review 
before the examination.  

Pulmonary function testing should 
document both the percent predicted value 
of Forced Vital Capacity (FVC); and 
percent predicted value of Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)).

The examiner should also state: (1) 
whether the veteran's maximum exercise 
capacity is less than 15 ml/kg/min oxygen 
consumption with cardio respiratory 
limitation; 15-20 ml/kg/min; or other; 
and (2) whether he experiences 
cardiopulmonary limitation, cor 
pulmonale, pulmonary hypertension, or 
requires outpatient oxygen therapy.

The examiner should determine whether, 
and to what extent, there is any 
pulmonary comorbidity due to nonservice-
connected COPD influencing any test 
results.

The examiner should comment on the effect 
of the veteran's service-connected 
asbestosis on the veteran's ability to 
obtain and maintain employment and on his 
daily life.

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.

The RO should then review the case again 
based on the additional evidence.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
